Dissenting Opinion by
Mr. Justice Roberts :
Appellants, whose property has been condemned, have been denied a fair opportunity to test in an appropriate forum—administrative or judicial—the Redevelopment Authority’s 1952 declaration that the entire center-city area of Philadelphia is blighted. The Commonwealth Court affirmed dismissal of appellants’ preliminary objections to the declaration of taking. Simco Stores, Inc. v. Philadelphia, Redevelopment Authority, 8 Pa. Commonwealth Ct. 374, 302 A.2d 907 (1973). As Judge Mencer noted accurately in dissent, “The majority today affirms on the lower court’s opinion, which disposed of appellants’ preliminary objection that the *445Center City Redevelopment Area of Philadelphia was not in fact blighted, even though it erroneously and in contradiction to Faranda [Faranda Appeal, 420 Pa. 295, 216 A.2d 769 (1966)], held that ‘[although it might be argued that the language in Faranda Appeal, supra, indicates differently, the overwhelming weight of authority in Pennsylvania limits the court’s determination of the factual issue of blight to a review of the certification to that effect by the planning commission.” 8 Pa. Commonwealth Ct. at 385-86, 302 A.2d at 914.
In my view, Faranda indicates the proper scope of judicial review in condemnation cases. There this Court through Mr. Justice, now Chief Justice Jones reversed dismissal of preliminary objections to a taking order. The property owner, like the property owners here, sought to show that the condemned area was not in fact blighted. We remanded for an evidentiary hearing on the issue of blight and noted “the taking is constitutional only if it is for a public use; if the purpose is not for a public use, the taking is unconstitutional. Herein, the Authority bottoms its public use in declaring the area involved to be blighted, a determination challenged by Faranda, thereby making the thrust of Faranda’s attack directly to the Authority’s power, not to its wisdom.”1 420 Pa. at 301, 216 A.2d at 772.
Simco’s challenge like Faranda’s “seeks to show that the area is not blighted thereby negativing the power or right of the Authority to condemn.” Faranda Appeal, id. at 300, 216 A.2d at 772 (emphasis in original). Contrary to the assertions of the majority, appellants do not ask the court to substitute its conception of blight for that of the Authority. What appel*446lants seek is a judicial determination whether the Authority exceeded the power granted it by the Legislature.
The court in ruling on preliminary objections to a declaration of taking must make an initial determination that the area condemned is in fact blighted as defined by the Legislature.2 This determination, fully within the competence of a judicial tribunal, decides the threshold question of the Authority’s “power or right” to condemn. Id. Only if it is concluded that the Authority is acting within its legislatively-granted power, will a court confront the question whether the Authority’s action was arbitrary or capricious. While a court’s function is not to assess the wisdom of an administrative declaration of blight, a court must nevertheless fulfill its affirmative duty in condemnation cases to review the challenged exercise of the Authority’s power.
Recognition of this division of functions between the Authority and the courts harmonizes the rationale of Crawford v. Redevelopment Authority, 418 Pa. 549, 211 A.2d 866 (1965), and Washington Park, Inc. Appeal, 425 Pa. 349, 229 A.2d 1 (1967),3 with that of Farranda. In each of those cases, this Court declined to inquire into the wisdom of a taking. In neither did we hold that a court should not review the question of blight in order to assess the Authority’s power to condemn.
In Crawford, appellant’s expert witnesses conceded the presence of blighted areas immediately adjacent to the condemned parcel—an unnamed alley. We refused to “construe the actions of the Urban Renewal Board as arbitrary merely because one small part of the en*447tire blighted area is free from blight.” Crawford v. Redevelopment Authority, supra at 555, 211 A.2d at 869. It is clear that Craioford presented no question, as does the instant case, of the basis for a finding of blight in an entire planning area.
Washington Park, Inc. Appeal likewise did not address the issue of an Authority’s power to condemn. There we held only that a taking does not lose its public character merely because some private interest is also benefited. Id. at 353, 229 A.2d at 3. “We, of course, agree [d] with appellant that the Commonwealth may condemn land only for a public purpose.” Id.
The majority today plows new ground in declaring that a property owner may not on preliminary objections to a declaration of taking contest the existence of blight.4 Nothing conceals the fact that there is no precedent for this unwarranted restriction of judicial review in condemnation cases. The majority here impermissibly limits the property owner to only a faint shadow of his right to judicial review.
This is indeed the first chance appellants have under the Eminent Domain Code5 to challenge the Authority’s declaration of blight. Section 406(a) of the Code,6 as the majority concedes, prescribes preliminary objections to a notice of condemnation as the exclusive mode of disputing the blighted condition of property. Appellants’ property was originally declared blighted in 1952. The majority “finds it significant that appellants have neither questioned that determination of blight nor regarded it as being arbitrary.” This conclusion is startling since under section 406(a) preliminary objec*448tion to the notice of condemnation is the exclusive method of challenging a declaration of blight. Manifestly, appellants had no opportunity prior to the instant case to challenge the declaration of blight. The majority nevertheless precludes appellants from contesting the power of the Authority to take their property.
This misinterpretation of our cases significantly shifts the constitutional foundation of the entire Eminent Domain Code. If as the majority asserts a hollow right to file pro forma preliminary objections is all that the Code allows then that statute permits the taking of property without due process of law. Wisconsin v. Constantineau, 400 U.S. 433, 91 S. Ct. 507 (1971); Sniadach v. Family Finance Corp., 395 U.S. 337, 89 S. Ct. 1820 (1969). Our cases do not attribute such an unconstitutional process to the Eminent Domain Code. I dissent from the majority’s abandonment of the principles of those cases.
The Eminent Domain Code properly recognizes appellants’ constitutional right to due process and therefore specifically mandates judicial review of the Authority’s declaration of blight. In my judgment the order of the Commonwealth Court should be reversed. The case should be remanded to the hearing court to afford appellants the opportunity to present their claim that the Authority exceeded its power in declaring their property blighted.

 See McSorley v. Fitzgerald, 359 Pa. 264, 59 A.2d 142 (1948); Belovsky v. Redevelopment Auth., 357 Pa. 329, 54 A.2d 277 (1947); Ormsby Land Co. v. Pittsburgh, 276 Pa. 68, 119 A. 730 (1923).


 See Act of June 22, 1964, P.L. 84, Art. IV, § 406(a), as amended, 26 P.S. § 1-406(a) (Supp. 1973).


 See also Pittsburgh School Dist. Condemnation Case, 430 Pa. 566, 244 A.2d 42 (1968); Golden Dawn Shops, Inc. v. Redevelopment Auth., 3 Pa. Commonwealth Ct. 314, 282 A.2d 395 (1971).


 la it now to bo assumed that all the majority’s pronouncements concerning declarations of blight will be equally applicable to other substantive questions of condemnation?


 Act of June 22, 1964, P.L. 84, Art. I-IX, §§ 101-903, as amended, 26 P.S. §§ 1-101 to 903 (Supp. 1973).


 Id. § 406(a), 26 P.S. § 1-406(a) (Supp. 1973).